DETAILED ACTION
Claim(s) 1-4, 8-10, 12-14, 17, 20, 21, 22, 25-28, 30 and 33-35 are presented for examination. 
Claim(s) 1-4, 8-10, 12-14, 17, 20-22, 25, 26 and 28 are amended.
Claim(s) 5-7, 11, 15, 16, 18, 19, 23, 24, 29, 31 and 32 are canceled.
Claim(s) 33-35 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed May 17th, 2022 is descriptive and being considered. The objection is withdrawn.

The revised abstract of the disclosure filed May 17th, 2022 is being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claims 1, 17 and 20 to overcome an objection under minor informalities is being considered and persuasive. The objection(s) is/are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Nathan C. Lovette (Reg. # 78,666) on June 13th 2022 (see interview summary PP# 20220606).

The application has been amended as follows:
	Claim(s) 1, 8-10, 14, 17, 20, 21, 25, 26, 28, 30 and 35 are further amended to overcome potential 112(b) issues (see attached claim listing).

Response to Arguments
Applicant’s arguments, (see remarks pages 11 of 12), filed May 17th, 2022, with respect to rejection of claim(s) 1-4, 7-14 and 17 under 35 U.S.C. § 112(b) have been fully considered, and are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks pages 11 of 12), filed May 17th, 2022, with respect to rejection of claim(s) 20-23, 25-28 and 30 under 35 U.S.C. § 102(a)(2) have been fully considered, and are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks pages 11-12 of 12), filed May 17th, 2022, with respect to rejection of claim(s) 1-4, 7-10, 12-14 and 17 under 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejection is withdrawn.

Allowable Subject Matter
Claim(s) 1-4, 8-10, 12-14, 17, 20, 21, 22, 25-28, 30 and 33-35 are allowed. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469      

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469